El Juez Asociado Señor Pérez Pimentel
emitió la opinión del Tribunal.
Con fecha 15 de febrero de 1955 la Comisión de Servicio Público dictó una resolución fijando tarifas provisionales a ser puestas en vigor por todos los taxímetros en Puerto Rico.
Según el texto de dicha resolución, el servicio de taxí-metros en Puerto Rico y especialmente en el área metropo-litana se prestó hasta el año 1947, bajo el sistema de tarifas *242por zonas, aprobadas por la Comisión de Servicio Público en 11 de septiembre de 1942. En marzo 18 de 1947 las empre-sas Arrow Taxi Cabs, Inc., De Diego Taxi Cabs, Inc., City Taxi Cabs, Inc., Star Taxi Cabs, Inc. y Majestic Taxi Cabs, radicaron una moción solicitando de la Comisión que fijara las siguientes tarifas:
35 centavos por el primer cuarto de milla.
5 centavos por cada cuarto de milla adicional.
$2 por cada hora de espera.
Dos días después, el 20 de marzo de 1947, las mismas empre-sas radicaron otra moción solicitando que las tarifas propues-tas por ellas se aprobaran como tarifas provisionales hasta tanto se pudiesen fijar tarifas permanentes. Accedió a ello la Comisión y en 27 de marzo de 1947 dictó una orden apro-bando como provisionales las tarifas propuestas. Desde en-tonces y por espacio de ocho años dichas tarifas continuaron en vigor. Con el propósito de revisar estas tarifas provisio-nales y fijar tarifas permanentes, el 27 de noviembre de 1951 la Comisión expidió orden citando para audiencias. A pesar de que estas audiencias se celebraron y de que la Co-misión recibió evidencia sometida por las empresas de taxí-metros y por su propia División Legal, la Comisión no pudo llegar a conclusiones que le permitieran revisar las tarifas provisionales y fijar tarifas permanentes, por lo que en 24 de febrero de 1953, dictó una orden descontinuando, dando por terminados y archivando los procedimientos' iniciados por su orden de 27 de noviembre de 1951. El mismo día 24 de febrero de 1953 la Comisión dictó otra orden señalando el 17 de marzo de 1953 para la iniciación de un nuevo procedi-miento con el propósito de revisar las tarifas provisionales vigentes y fijar tarifas permanentes. Esta orden fué noti-ficada a las empresas de taxímetros pero la audiencia nunca fué celebrada. En marzo 18 de 1953 la Majestic Taxi Cabs, De Diego Taxi Cabs, Inc., Sky View Taxi Cabs, Inc., Taxis Arrow, Inc., Star Taxi Cabs, Inc., y Metro Taxi Cabs, Inc., *243radicaron ante la Comisión una moción solicitando aumento en las tarifas provisionales en vigor y fijación de tarifas per-manentes. Esta moción no fué considerada por la Comisión. En 14 de diciembre de 1954, la Comisión, integrada por los nuevos miembros que son los actuales incumbentes, emitió una orden citando a todas las Empresas de Taxímetros y al público para el 13 de enero de 1955 para el inicio de procedi-mientos con el propósito de revisar las tarifas provisionales y fijar tarifas permanentes. Durante cinco días alternados se celebraron audiencias públicas presentándose y admitiéndose por la Comisión evidencia testifical y documental.
Como resultado de estas audiencias, la Comisión dictó la Resolución de 15 de febrero de 1955, a que hicimos referen-cia al comienzo de esta opinión, fijando a los taxímetros las siguientes tarifas provisionales:
“a) Cargo inicial — 20^5, y 5‡ por cada cuarto de milla adi-cional recorrida, ...
“b) Tiempo de espera — $2.00 por cada hora de espera, ...
“c) Alquiler por hora — $3.00 por hora o fracción de una hora.” (1)
De esta resolución apelaron en tiempo para ante la Sala de San Juan del Tribunal Superior, las empresas Star Taxi Cabs, Inc., Taxis Arrow, Inc., Majestic Transportation Co., Inc., y de Diego Taxi Cabs, Inc. Al ser notificada de esta apelación, la Comisión radicó ante dicho tribunal una mo-ción solicitando la desestimación de la apelación interpuesta. *244Como fundamento para la desestimación adujo que la corte carecía de jurisdicción porque la apelación era prematura, toda vez que en 25 de febrero de 1955 un sinnúmero de por-teadores públicos autorizados para operar en el servicio de taxímetros, entre los cuales no figuran las apelantes, radicó ante la Comisión una moción de reconsideración de la resolu-ción apelada, la cual está pendiente de resolución y por lo que la predicha resolución está sujeta a ser modificada, en-mendada, rescindida o confirmada por la Comisión.
Antes de que la Comisión archivara su contestación y cer-tificara los autos del procedimiento a la corte, ésta, a solici-tud de las apelantes, señaló una vista para oír a las partes sobre (1) falta de jurisdicción de la Comisión para fijar las tarifas provisionales a que se refiere la resolución apelada, y (2) nulidad de la referida resolución u orden. Dicha vista se celebró el día 18 de marzo de 1955. Ambas partes compa-recieron y discutieron la moción de desestimación presentada por la Comisión y las cuestiones de derecho planteadas por las apelantes.
Cinco días después, el 23 de marzo, la corte dictó un de-creto con los siguientes pronunciamientos: (1) declarando sin lugar la moción para desestimar, presentada por la Co-misión, y (2) decretando la nulidad de la orden de la Comi-sión de Servicio Público de 15 de febrero de 1955 fijando ta-rifas provisionales para las empresas de taxímetros porque (a) la Comisión de Servicio Público carece de jurisdicción para dictar una orden fijando tarifas provisionales cuando no *245hay pendiente ante ella procedimiento alguno para fijar ta-rifas permanentes, y (6) porque la Comisión “no ha hecho las determinaciones que establece el artículo 24 (a) [de la Ley de Servicio Público] al fijar las tarifas provisionales. . sino que por el contrario la Comisión fijó dichas tarifas provisio-nales tomando como base consideraciones ajenas a las que expresamente menciona el artículo 24 (a).
Con el fin de revisar estos procedimientos expedimos un auto de certiorari y ordenamos a las partes que discutieran en sus alegatos los méritos de la sentencia recurrida así como las cuestiones de jurisdicción y procedimientos. (2)
De acuerdo con la anterior relación de hechos, son dos las cuestiones fundamentales envueltas en este recurso. La primera es si el tribunal recurrido tenía facultad para conocer de la apelación interpuesta, estando pendiente ante la Comisión una moción de reconsideración de la orden apelada, y la segunda es si dicho tribunal tenía autoridad para resolver la apelación en sus méritos sin tener ante sí el récord certificado de los procedimientos habidos ante la Comisión.
Examinemos la primera de estas cuestiones.
El art. 78 de la Ley de Servicio Público, en lo pertinente, dispone:
“Dentro de los treinta días después de archivada cualquier declaración o decisión por la Comisión o después de la fecha de haber sido notificada cualquier orden, a menos que estuviere 'pendiente una solicitud de nueva audiencia, y entonces dentro de los treinta días de haber sido denegada tal solicitud o de ha-*246berse dictado una orden modificando, enmendando, rescindiendo o confirmando la declaración, decisión u orden original, cual-quiera de las partes en el procedimiento afectada por ella, po-drá apelar para ante la sala de San Juan, del Tribunal Superior.” (Bastardillas nuestras.)
El art. 75 de la Ley faculta a la Comisión para conceder y celebrar una nueva audiencia si se demostrare causa su-ficiente para ello, en lo que respecta a cualquier asunto de-terminado por ella mediante audiencia, o investigación y orden dictadas en dicho asunto. Las partes deben hacer su solicitud de nueva audiencia dentro de los 15 días después de la notificación de la orden, y en ella harán constar específica-mente las razones en que la fundan.
El tribunal recurrido declaró sin lugar la moción de desestimación presentada por la Comisión fundándose únicamente en que ante la Comisión no estaba pendiente una solicitud de "nueva audiencia”, porque como en la titulada “Moción de Reconsideración” no se solicitaba la celebración de una nueva audiencia, la misma no interrumpía el término para apelar.
Es innecesario detenernos a considerar el significado legal de los términos “reconsideración” y “nueva audiencia”. El nombre no hace la cosa. Un estudio cuidadoso de la alu-dida “Moción de Reconsideración” nos convence de que ella cumple con ios requisitos de una solicitud de “nueva audien-cia”, bajo .el art. 75 de la Ley de Servicio Público. Los allí peticionarios suplican de la Comisión que ésta anule y deje sin efecto su resolución de 15 de febrero de 1955 fijando tari-fas provisionales. La petición o “moción de reconsideración” contiene una exposición detallada de las razones específicas en que la misma se funda. Además solicitan de la Comisión que ordene la celebración de una vista sobre dicha moción. Esto es suficiente, y no podemos por tanto convenir con el tribunal recurrido en que ante la Comisión no había pendiente una petición de nueva audiencia.
*247Sin embargo, la solicitud de nueva audiencia presentada por otros porteadores públicos afectados por la Resolución de la Comisión, no interrumpió el término de 30 días que tenían las empresas de taxímetros relacionadas anteriormente para apelar de dicha resolución. Veamos.
Las tarifas provisionales en este caso fueron fijadas por la Comisión en el ejercicio de la facultad que le confiere el art. 24 (a) de la Ley de Servicio Público. (3) Después de concederle autoridad a la Comisión para que previa notificación y audiencia pueda fijar, determinar y prescribir tarifas provisionales en cualquier procedimiento incoado para determinar la razonabilidad de las tarifas de cualquier empresa de servicio público, dicho precepto legal dispone que “Las tarifas provisionales así determinadas y prescritas se basarán en la necesidad de proveer un rédito no menor de un cinco (5) por ciento del costo original, menos depreciación acaecida, de las propiedades físicas utilizadas en el servicio de la compañía de servicio público implicada en el caso.” Esto significa que al fijar la tarifa provisional la Comisión debe tratar a cada empresa de taxímetros o personas naturales autorizadas para operar el negocio de taxímetros como un caso individual, tomando como base el costo original, me-nos depreciación acaecida, de las propiedades físicas utiliza-*248das por cada una de ellas en el servicio.(4) El mismo art. 24 (a) dispone que la Comisión puede determinar este costo original depreciado de los informes certificados por las com-pañías, y si éstos no contuvieren tal costo original depreciado entonces la Comisión puede hacer un estimado del mismo. Esto nos obliga a referirnos nuevamente -a la “Moción de Reconsideración” presentada ante la Comisión por otros ope-radores de taxímetros. Éstos alegan en dicha moción que la Comisión no tuvo ante sí prueba alguna sobre el costo original de sus propiedades ni sobre la depreciación de las mismas; que ellos presentaron prueba sobre su situación económica y sobre los ingresos y gastos de funcionamiento de sus respecti-vas empresas de servicio público y que de acuerdo con dicha prueba no se justifica una rebaja en las tarifas, siendo por tanto, confiscatorias las decretadas por la Comisión. Otras alegaciones de dicha moción, se refieren igualmente al caso individual de cada uno de ellos.
Al disponer de esa moción la Comisión puede muy bien resolver que las tarifas provisionales proveen un rédito no menor de un 5% del costo original, menos depreciación acae-cida de las propiedades físicas utilizadas por los allí promo-ventes en el servicio de sus empresas de taxímetros, si la prueba justifica tal conclusión, o por el contrario puede resolver que dichas tarifas provisionales no proveen el rédito ^^mínimo exigido por el estatuto. En uno u otro caso, el factor ^básico que la Comisión deberá tener en cuenta, es el costo original menos depreciación acaecida. Ese factor no es uno a todas las empresas y__nersonas autorizadas para operar el negocio de taxímetros en Puerto Rjco. Por Jo. ,tanto, la determinación a!_e£e.cto_de_qu£_ii> en consideración este factouMslco. respecta ..a-lQS-pxo=en ^nc^en^e de reconsideración, las tarifas uro^ *249visionales prov&en-o_ no. a ellos el rédito mínimo estatutario, en nada afecta a las empresas, apelantes, cuyo problema indi- ' vidual en tanto — en-e-nanto se refiere por lo menos, al costo nviginal menos depreciación acaecida, de sus .propiedades, es con toda -probabilidad distinto. En su consecuencia, la soli-citud de reconsideración o nueva audiencia, no impedía a las entidades, o personas que no eran parte en dicha solicitud de reconsideración apelar de la resolución de la Comisión. (5)
Resuelto ya que la apelación de la Resolución de la Comisión fijando tarifas provisionales no era prematura, pasaremos a considerarla segunda cuestión envuelta en este recurso, o sea, si dicha corte estaba autorizada para resolver, en el estado en que se encontraban los procedimientos ante ella, los méritos de la apelación, y en su consecuencia, anular la resolución apelada.
Hemos dicho antes que la corte anuló la resolución ape-lada (1) porque la Comisión carecía de jurisdicción para fijar tarifas provisionales cuando no se había iniciado ni estaba pendiente ante ella un procedimiento para fijar tarifas per-manentes y (2) porque al fijar las tarifas provisionales la Comisión no hizo las determinaciones que establece el art. 24(a).
En cuanto al primer punto, la corte se fundó en el caso de Cía. Azucarera Toa v. Comisión, 71 D.P.R. 212, donde resol-vimos que la Legislatura ha dispuesto en el art. 24(a) que una tarifa provisional será fijada para empresas clásicas de servicio público [y para compañías azucareras] solamente mientras esté pendiente un procedimiento sobre tarifa per-manente. Concluyó el tribunal recurrido que de la faz de la resolución apelada “se desprende .que la Comisión de Servicio *250Público ha fijado tarifas provisionales a las empresas de taxí-metros sin que esté pendiente ante la Comisión de Servicio Público procedimiento alguno para fijar tarifas permanentes, ya que de la faz de la misma resolución se desprende que la Comisión de Servicio Público ha fijado tarifas provisionales con miras a facilitar el mejor estudio del negocio y fijar en su día tarifas permanentes”.
El tribunal recurrido no tiene facultad para resolver tan importante cuestión, basándose exclusivamente en la reso-lución apelada. Su decisión descansa en inferencias e inter-pretación del lenguaje de la resolución que bien pueden ser incorrectas. Por ejemplo, podría inferirse en contrario, que ante la Comisión hay pendiente un procedimiento para fijar tarifas permanentes, del siguiente párrafo de la resolución.
“El día 14 de diciembre de 1954 la Comisión de Servicio Pú-blico, por voz de sus nuevos miembros, emitió una orden citando a todas las Empresas de Taxis y al público para el 13 de enero de 1955 a las 2:00 de la tarde para el inicio de procedimiento con el propósito de revisar las tarifas provisionales y aprobar tarifas permanentes para regir los servicios de taxis en Puerto Rico.” (Bastardillas nuestras.)
No estamos resolviendo que con la orden de 14 de diciembre de 1954 se inició el procedimiento para fijar las tarifas per-manentes. Bien podría ser así, si el récord de los procedi-mientos habidos ante la Comisión no demostrara lo contrario. Hay una marcada distinción entre los hechos de este caso y los de la Compañía Azucarera del Toa. En este último caso la propia Comisión admitió que no se había iniciado procedi-miento alguno para fijar tarifas permanentes. En verdad al señalar las vistas para las tarifas provisionales, en aquel caso, las órdenes de la Comisión decían que se habían iniciado “estu-dios relacionados con la valoración de las propiedades” de las compañías allí envueltas. Dijimos entonces que la mera cele-bración de una investigación ex parte, refiriéndonos al inicio de “estudios relacionados con la valoración de las propieda-des”, no constituía la radicación de un procedimiento. Sin *251embargo, en el presente caso, a juzgar por lo que aparece de la resolución apelada, se dictó una orden por la Comisión citando para una vista a las Empresas de Taxímetros y al público con el doble propósito de (1) revisar las tarifas pro-visionales y (2) aprobar tarifas permanentes. Las vistas se celebraron y la Comisión recibió prueba documental y tes-tifical. El hecho de que la Comisión hiciera constar en su resolución que necesita hacer un estudio más específico y con datos más concretos en relación con la operación de las empresas de taxímetros y de los otros porteadores individuales o asociaciones dedicadas al mismo negocio para poder llegar a una conclusión definitiva y que por tal motivo no fijaba tari-fas permanentes en esos momentos, no implica que el proce-dimiento iniciado, de haberlo, para fijar tarifas permanentes, haya concluido y por tanto, no esté pendiente ante la Comisión. Según hemos dicho ya, no estamos resolviendo que ante la Co-misión hay pendiente un procedimiento para la fijación de ta-rifas permanentes. Solamente hemos querido indicar que tal cosa puede inferirse del contexto de la resolución apelada. Sin embargo, esta cuestión deberá ser resuelta en su opor-tunidad por la corte recurrida a base de lo que aparezca de los autos que le certifique la Comisión.
Pasemos al segundo punto. Al resolver que la Orden de la Comisión fijando las tarifas provisionales, viola las disposiciones del art. 24 (<x), obviamente la corte recurrida entró a considerar los méritos de la apelación interpuesta pollas empresas de taxímetros, sin tener ante sí, según ya hemos dicho, los autos certificados por la Comisión.
Es incuestionable que al fijar tarifas provisionales la Co-misión de Servicio Público viene obligado a seguir la norma establecida en el art. 24 (a). Las tarifas provisionales debe-rán basarse en la necesidad de proveer un rédito no menor de un cinco (5) por ciento del costo original, menos depreciación acaecida, de las propiedades físicas utilizadas en el servicio de la compañía de servicio público implicada en el caso. Si *252dichas tarifas no proveen ese rédito mínimo, serán nulas. (6) ¿Cómo sabemos si las tarifas provisionales fijadas por la Comisión para las empresas apelantes, no proveen el rédito mínimo estatutario? Entre las conclusiones de hecho de la Comisión figura la siguiente:
“En el caso ante nosotros, no existe evidencia ni indicio al-guno de evidencia, de que las empresas o porteadores individua-les autorizados al negocio de taxis operen, como resultado de las tarifas provisionales vigentes, con pérdida alguna de capital; por el contrario la evidencia es al efecto de que el margen de be-neficio para unas es extraordinariamente alto y para otras más alto que el límite razonable que debe permitirse a una empresa de servicio público por ley.” (Bastardillas nuestras.)
Aunque ésta es una conclusión de carácter general y no se refiere específicamente a las apelantes tampoco las excluye, *253por lo que, si del récord surgiera que las tarifas impugnadas conceden a las apelantes un rédito no menor de un 5% del costo original de sus propiedades, menos depreciación acae-cida, no tendrían ellas motivo legal para impugnarlas. (7) De todos modos el tribunal recurrido no estaba facultado para resolver sobre la validez de la resolución apelada sin tener ante sí los autos certificados por la Comisión. No es ésta la primera vez que consideramos el alcance de la revisión judicial provista en la Ley de Servicio Público. De acuerdo con el art. 79 de dicha Ley, la Comisión, dentro de los treinta días de haber sido notificada de la apelación, “certificará los autos del antedicho procedimiento a la corte correspondiente.. Los autos incluirán “las declaraciones tomadas, las conclusio-nes de hechos de la Comisión basadas sobre dichas declaracio-nes, si hubiere tales conclusiones, copia de todas las órdenes dictadas por la Comisión en dicho procedimiento, y una copia de la opinión, si la hubiere, archivada por la Comisión”. (8) El art. 82 dispone que la Comisión archivará una contesta-ción dentro de los treinta días después de notificada de la in-terposición del escrito de apelación y que a la presentación de dicha contestación “se considerará entablada la controversia en el caso y se celebrará una vista ante dicha corte,” y el art. 83 dispone que en dicha apelación “la corte determinará, en vista de los autos que le han sido certificados por la Comisión, si la orden apelada es o no razonable y de acuerdo con la ley” (Bastardillas nuestras.)
*254De acuerdo con los anteriores preceptos, esta apelación se basa exclusivamente en el récord ante la Comisión y la fun-ción del tribunal se concreta a determinar “en vista de los autos” si la orden apelada “es o no razonable y de acuerdo con la ley”. Godreau & Co. v. Com. Servicio Público, 71 D.P.R. 649 y casos citados a la página 655. La corte viene, por tanto, obligada a pasar sobre el récord certificádole por la Comisión antes de resolver si la orden apelada es o no razo-nable y de acuerdo con la ley. St. Clair Borough v. Tamaqua & Pottsville E. Ry. Co., 103 Atl. 287.
La sentencia dictada por la corte recurrida no está basada en los autos que han de serle certificados por la Comisión. En consecuencia dicha corte no estaba en condiciones de deter-minar, como no lo estamos nosotros tampoco, si la orden ape-lada es o no razonable y de acuerdo con la ley.

Por las razones expuestas se anula la sentencia dictada en 23 de marzo de 1955 por el tribunal recurrido, y se conti-nuarán ante dicho tribunal los procedimientos no incompatibles con esta opinión.


 El apartado (1) de la parte dispositiva de la Resolución, dispone:
“A estos efectos, la Comisión de Servicio Público de Puerto Rico re-suelve y ordena:
“1. — Tarifas—Por los fundamentos anteriormente expuestos, las tarifas que se fijan en esta Orden se consideran para todos los efectos de ley de carácter provisional. Al momento de entrar en vigor esta Orden, las tarifas que cobrarán los taxis en Puerto Rico serán las siguientes:
“a) Cargo inicial — 20$, y 54 por cada cuarto de milla adicional re-corrida, disponiéndose, que los oficiales correspondientes de esta Comisión ajustarán los metros de los taxis a los fines de conformarlos a las dispo-siciones de la tarifa aquí establecida.
“b) Tiempo de espera ■— $2.00 por cada hora de espera, entendiéndose que el cargo por este concepto se cobrará únicamente cuando el taxi es *244detenido o se le ordena esperar por el propio pasajero. No se considera tiempo de espera el tiempo que se detenga el taxi en las luces de tránsito, ni por obstáculos del tránsito, u otras causas ajenas a la voluntad del pasajero.
“o) Alquiler por hora — $3.00 por hora o fracción de una hora.
“d) Se autorizan los siguientes cargos por equipaje:
“a) 10 centavos por cada maleta en exceso de dos.
“&) 25 centavos por cada baúl, Disponiéndose que no podrá cobrarse por bultos, bolsas de mano o por otras uni-dades de equipaje similares.”


 Los autos elevados a este Tribunal constan únicamente de los si-guientes documentos:
(1) Petición de apelación, acompañada de una copia de la Resolución apelada y de una declaración jurada del abogado de los apelantes;
(2) Moción de señalamiento de las cuestiones de derecho, presentada por los apelantes; (3) Resolución de la Corte haciendo el señalamiento solicitado; (4) Moción de Desestimación presentada por la Comisión de Servicio Público, acompañada de una copia de la Moción de Reconsidera-ción presentada ante la Comisión por un sinnúmero de porteadores públicos; (5) Decreto de la Corte revocando la Orden de la Comisión y (6) Notifi-cación de dicho Decreto.


 El art. 24(a), en lo pertinente, dispone:
“En cualquier procedimiento incoado para determinar la razonabilidad de las tarifas de cualquier empresa de servicio público la Comisión podrá, previa notificación y audiencia, en los casos en que, en su opinión, fuere requerido en provecho público, fijar, determinar y prescribir tarifas provi-sionales que serán puestas en vigor por la compañía de servicio público que estuviere implicada, durante el tiempo que se requiriese para la de-terminación de las tarifas que deben en definitiva regir.
“Las tarifas provisionales así determinadas y prescritas se basaránen la necesidad de proveer un rédito no menor de un cinco (5) por ciento del costo original, menos depreciación acaecida, de las propiedades físicas utilizadas en el servicio de la compañía de servicio público implicada en el caso. Si los informes debidamente certificados por dicha compañía no contuvieran el costo original menos depreciación de las referidas propie-dades, la Comisión podrá estimar dicho costo y depreciación y fijar, de-terminar y prescribir las tarifas en la forma en que aquí se dispone.”


 Aun en Ia fijación de tarifas permanentes cada empresa de sericio público debe ser tratada como un “problema individual”. Véase el « escolio 6 de la opinión en el caso de Cía Azucarera Toa, v. Com. Serv. Público, 71 D.P.R. 212.


 El problema y quizás su solución serían distintos, si la Comisión, mediante orden al efecto, hubiera resuelto conceder una nueva audiencia a todas las empresas afectadas, a los ñnes de determinar si reconsideraba o no la Resolución fijando tarifas provisionales, o si al dar curso a la moción de reconsideración presentádale, hubiera suspendido los efectos de su Resolución en cuanto a todos los afectados por ella, hasta tanto resol-viera la reconsideración.


 La Comisión viene obligada a tratar a cada empresa de taxímetro, persona o entidad autorizada a operar dicho negocio, como un “problema individual”. Cía Azucarera Toa v. Comisión, supra. Sería indeseable e inadecuado que se fijaran tarifas para los taxímetros que no fueran uni-formes, tanto por la forma como dichas tarifas afectarían al público, como por las consecuencias económicas que sufrirían algunas compañías de servicio público dedicadas a ese negocio. En verdad, teniendo la Co-misión que tratar a cada compañía de servicio público como un “problema individual”, la labor de fijar tarifas uniformes a todos, es bastante difícil aunque no imposible. La Comisión reconoce esta dificultad al expresarse así:
“Las conclusiones y hechos anteriormente expresados nos demuestran que no es posible fijar bases tarifarias a negocios disimiles que sin embargo prestan un servicio idéntico. Fijar, por ejemplo un rédito de diez por ciento para un operador de un vehículo cuyo valor es de $2,000 sería inadecuado cuando ese mismo rédito para una empresa con facilidades de operación valoradas en miles de dólares, puede resultar justo y razo-nable. Dentro de estas condiciones no podemos ajustarnos a fórmulas inflexibles para computar una tarifa. Tenemos que fundarnos principal-mente en hechos económicos y hacer un estudio comprensivo del negocio de taxis.”
Reconocemos que los métodos dispuestos por nuestra ley para la fija-ción tanto de tarifas provisionales como de tarifas permanentes no son realmente adecuados en campos como el de la explotación de taxímetros donde se usa una cantidad de propiedad relativamente pequeña, donde no existe monopolio y donde se desea que haya uniformidad de tarifas. Sin embargo, mientras la Asamblea Legislativa no reexamine y modifique esos métodos la Comisión de Servicio Público no puede hacer otra cosa que seguirlos.


 Convenimos en que en los casos de esta naturaleza la Comisión debe formular conclusiones específicas en cuanto al valor original depre-ciado de las propiedades físicas utilizadas por cada una de las empresas en el servicio público. En esta forma el tribunal de apelación está en mejores condiciones de resolver si la orden apelada “es o no razonable y de acuerdo con la Ley”. En vista del alcance de la revisión judicial pro-vista por la Ley de Servicio Público, nos inclinamos a creer que una orden de la Comisión de Servicio Público no es nula porque de ella no apa-rezcan las indicadas conclusiones de hecho, especialmente cuando la ley no impone expresamente tal obligación.


 El propósito del estatuto al ordenar que se eleve el récord al tribunal de apelación, es proporcionar a éste la oportunidad de determinar si en la prueba hay una base razonable para la decisión de la Comisión. Schuylkill Ry. Co. v. Public Service Commission, 112 Atl. 5.